Citation Nr: 0012727	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a counselor from the Veterans' Northeast 
Outreach Center


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 decision by the 
RO.

This case was previously before the Board in April 1996, when 
it was remanded to the RO for further development.  The case 
was returned to the Board in April 2000, and the veteran's 
representative submitted additional written argument later 
that same month.


REMAND

When the Board remanded this case to the RO in April 1996, 
the Board requested, among other things, that the veteran be 
examined by a psychiatrist.  The examiner was to review the 
claims folder, a copy of the Board's remand, and the results 
of psychological testing, and provide an opinion as to 
whether the veteran had symptomatology which met the 
diagnostic criteria for PTSD.

Unfortunately, it does not appear that the requested 
development has been completed.  Although the record shows 
that a psychiatric examination was conducted in August 1999, 
the record does not reflect that the examiner reviewed the 
claims folder, the Board's April 1996 remand, and the results 
of psychological testing prior to offering an opinion as to 
whether or not the veteran met the diagnostic criteria for 
PTSD.  The report makes scant reference to the veteran's 
history of past psychiatric treatment, and much of the 
information recorded in the report appears to be based on the 
veteran's recitation of history, rather than an independent 
review of the file.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for psychiatric 
difficulties that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

2.  After the above development has been 
completed, the RO should arrange to have 
the veteran examined by a psychiatrist.  
The psychiatrist should be asked to 
review the claims folder, including 
copies of the Board's remands in this 
case, and the results of psychological 
testing.  The psychiatrist should 
examine the veteran, and provide an 
opinion as to whether the veteran has 
symptomatology which meets the 
diagnostic criteria for PTSD.  In 
considering whether the veteran has 
experienced an in-service stressor 
sufficient to result in PTSD, the 
examiner should consider only those 
stressors which have been confirmed and 
corroborated, as set forth in the August 
1997 communication received from United 
States Armed Services Center for 
Research of Unit Records.  If it is the 
examiner's opinion that the veteran does 
not meet the diagnostic criteria for 
PTSD, the examiner should discuss the 
various medical reports in the file 
indicating that the veteran does have 
PTSD, and provide an explanation as to 
why the conclusions in those other 
reports are in error.  A complete 
rationale for all opinions should be 
provided.

	3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for PTSD.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).

